NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                Submitted March 27, 2017* 
                                 Decided March 29, 2017 
                                              
                                          Before 
 
                          RICHARD A. POSNER, Circuit Judge 
                                           
                          DIANE S. SYKES, Circuit Judge 
                                           
                          DAVID F. HAMILTON, Circuit Judge 
 
No. 16‐1885 
 
DEBRA A. FOSTER,                                 Appeal from the   
      Plaintiff‐Appellant,                       United States District Court for the 
                                                 Northern District of Illinois,   
      v.                                         Eastern Division. 
                                                  
BOARD OF EDUCATION OF                            No. 13 C 3427 
THE CITY OF CHICAGO and                           
AMANDLA CHARTER SCHOOL,                          Matthew F. Kennelly, 
      Defendants‐Appellees.                      Judge. 
 
                                        O R D E R 

      Debra Foster appeals from the district court’s order granting the defendants’ 
motion to enforce a settlement agreement in her action under the Individuals with 


                                                 
            * We have agreed to decide the case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
 
No. 16‐1885                                                                           Page 2 
 
Disabilities Education Act, 20 U.S.C. §§ 1400–1418; the Rehabilitation Act, 29 U.S.C. 
§ 794; and 42 U.S.C. § 1983. We affirm. 
         
        We previously summarized the factual background of this matter in Foster v. 
Board of Education of the City of Chicago, 611 F. App’x 874 (7th Cir. 2015), and we assume 
familiarity with that decision. Briefly, Foster sued the Board of Education of the City of 
Chicago and Amandla Charter School, her daughter’s former middle school, after an 
IDEA hearing officer determined that the school “substantially impeded” her 
daughter’s right to a “free appropriate public education” and ordered the school to 
provide additional services. The district court granted the defendants’ motion to 
dismiss. Foster, the court explained, could not litigate her daughter’s claims without a 
lawyer, and her complaint did not state a claim under the Rehabilitation Act (because 
she did not allege discrimination based on any disability), § 1983 (because she did not 
allege that any policy or custom of the defendants had harmed her), or the IDEA 
(because she was not “aggrieved” by the hearing officer’s decision). And to the extent 
Foster sought punitive damages under the IDEA, the court added, that relief was 
unavailable as well. We upheld the dismissal of her daughter’s claims but concluded 
that Foster could proceed on her own IDEA claim and request relief not ordered by the 
hearing officer, including reimbursement for out‐of‐pocket expenses. Foster did not 
challenge the dismissal of her § 1983 and Rehabilitation Act claims, so we affirmed the 
judgment on those claims. 
         
        On remand Foster, assisted by court‐recruited counsel, entered into settlement 
negotiations with the defendants. Magistrate Judge Valdez conducted a settlement 
conference, at the end of which the parties completed a “settlement checklist/term 
sheet.” The checklist specified that the defendants would pay a sum of $8,100 to Foster 
and, in exchange, she would release all of her claims against them. One week after the 
settlement agreement was reached, Foster—without the assistance of settlement 
counsel—asked the court to clarify the settlement’s scope because she believed that she 
had settled only her IDEA claim for out‐of‐pocket expenses and not her § 1983 claim 
(Foster seemed unaware that this claim already had been dismissed). The defendants 
argued that the only claim before the district court on remand was Foster’s personal 
IDEA claim and that the settlement checklist encompassing that claim should be 
enforced.   
         
        An evidentiary hearing followed. Candace Moore, Foster’s settlement counsel, 
testified that once the parties orally reached an agreement, she and Foster reviewed the 
 
No. 16‐1885                                                                             Page 3 
 
terms, and Foster decided to leave before the settlement checklist was filled out. 
According to Moore, Foster authorized her to sign the checklist, which Moore did. But 
Foster testified that she never told Moore to sign off on her behalf. Foster maintained 
that she had other unsettled claims under both the IDEA (including for punitive 
damages) and § 1983. The defendants responded that the settlement covered her entire 
IDEA claim, that she had no § 1983 claim left because it had been dismissed with 
prejudice, and that the settlement checklist itself reflected a binding agreement.   
         
        The district judge, adopting the magistrate judge’s report and recommendation, 
granted the defendants’ motion to enforce the settlement agreement. Foster had reached 
a settlement of her sole remaining claim, the judge explained. Only Foster’s IDEA claim 
for her out‐of‐pocket expenses remained, the judge said, because her other claims had 
been dismissed with prejudice—a decision that Foster never challenged and that we 
upheld. And for the IDEA claim, Foster had admitted at the hearing that she orally 
settled it, even before her attorney signed the checklist on her behalf. Because the 
settlement covered all of Foster’s remaining claims, the district judge dismissed them 
with prejudice, denied Foster’s pending motions, and entered final judgment. 
         
        Foster then sought postjudgment relief under Rule 60(b) of the Federal Rules of 
Civil Procedure based on the district court’s “fraud” in ignoring her § 1983 claim and 
enforcing the settlement. The district judge denied the motion, concluding that she was 
trying either to reargue meritless points on which it already had ruled against her or to 
assert new arguments that she could have raised earlier. 
         
        On appeal Foster challenges the district court’s decision to enforce the settlement 
and maintains that the court overlooked claims she had pending under § 1983 and the 
IDEA (specifically, her claim for punitive damages). But the district court had dismissed 
these claims with prejudice, Foster, 611 F. App’x at 879 (remanding Foster’s own IDEA 
claim only), and that dismissal barred her from relitigating these claims, see Anderson v. 
Catholic Bishop of Chi., 759 F.3d 645, 653 (7th Cir. 2014). 
         
        Foster also continues generally to challenge the district court’s determination 
that she had agreed to a settlement for her lone remaining claim under the IDEA. The 
district court, however, appropriately concluded that Foster settled that claim. Under 
Illinois law a settlement requires an offer, acceptance, and agreement regarding all 
material terms. Beverly v. Abbott Labs., 817 F.3d 328, 333 (7th Cir. 2016); Elustra v. Mineo, 
595 F.3d 699, 708 (7th Cir. 2010). The district court properly concluded that based on 
 
No. 16‐1885                                                                           Page 4 
 
objective evidence that included her own testimony, Foster orally had agreed to settle 
her IDEA claim. Even if she believed that she had other claims she could bring against 
the defendants, Foster’s subjective intent is irrelevant as long as her objective conduct 
reflected an intent to be bound by the agreement. See Citadel Grp. Ltd. v. Wash. Reg’l Med. 
Ctr., 692 F.3d 580, 588 (7th Cir. 2012). And here, Foster orally agreed to the settlement 
terms, which were recorded in the settlement checklist that her attorney permissibly 
signed after she left the conference early; the settlement checklist thus memorialized the 
earlier valid oral agreement, and the district court did not act unreasonably in enforcing 
it. 
         
        Finally, Foster asserts without elaboration that the district court wrongly denied 
her Rule 60(b) motion, but she gives us no reason to upset the court’s determination and 
we will not craft arguments on her behalf. See FED. R. APP. P. 28(a)(8); Anderson v. 
Hardman, 241 F.3d 544, 545 (7th Cir. 2001). 
                                                                                AFFIRMED.